                      IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF TEXAS

                                     TYLER DIVISION

LOWELL QUINCY GREEN, #518622                   §

VS.                                            §           CIVIL ACTION NO. 6:18cv472

JOHN D. LOVE, ET AL.                           §

                                  ORDER OF DISMISSAL

       Plaintiff Lowell Quincy Green, an inmate confined in the Texas prison system,

proceeding pro se and seeking to proceed in forma pauperis, brings this civil rights lawsuit

pursuant to 42 U.S.C. § 1983. The complaint was referred to United States Magistrate Judge

K. Nicole Mitchell who issued a Report and Recommendation (Dkt. #11) concluding that the

lawsuit should be dismissed with prejudice for purposes of in forma pauperis proceedings

pursuant to the “three strikes” provisions of 28 U.S.C. § 1915(g). The Report also

recommended that Mr. Green’s complaint against Judges Schell and Love should be dismissed

with prejudice as legally frivolous pursuant to 28 U.S.C. § 1915A. Judges Schell and Love are

entitled to absolute immunity from claims arising out of acts performed in the exercise of their

judicial functions. Mr. Green has filed objections (Dkt. #13).

       Mr. Green alleges in his objections that Magistrate Judge Mitchell is biased against him

and that he does not have “three strikes.” Nonetheless, all of the cases and appeals that were

dismissed as frivolous and/or for failure to state a claim were listed in the Report and


                                               1
Recommendation. The court has conducted a de novo review of the cases and appeals and has

determined that Mr. Green has accumulated at least “three strikes.” Furthermore, Mr. Green

has failed to allege any facts establishing that he was under imminent danger of serious

physical injury at the time he filed the lawsuit in order to trigger the exception provided by §

1915(g).

          Mr. Green also alleges that Judge Mitchell should have recused herself because he

recently named her as a defendant in an amended complaint in Green v. Lorie Davis, et al.,

Cause No. 6:16-cv-1261. His objections raise a new claim that was not in his complaint. Issues

raised for the first time in objections are not properly before the Court. Cupit v. Whitley, 28

F.3d 532, 535 n.5 (5th Cir. 1994); Harrison v. Smith, 83 F. App’x 630, 631 (5th Cir. 2003).

          The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Mr. Green to the Report, the court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and Mr.

Green’s objections are without merit. It is therefore

          ORDERED that the Report and Recommendation (Dkt. #11) is ADOPTED. It is

further

          ORDERED that the complaint is DISMISSED with prejudice for purposes of in forma

pauperis proceedings pursuant to 28 U.S.C. § 1915(g). It is further

          ORDERED that Mr. Green’s motion to proceed in forma pauperis (Dkt. #10) is

DENIED. Mr. Green may resume the lawsuit if he pays the entire filing fee of $400 within
                                                2
thirty days from the entry of the Final Judgment. Mr. Green is warned, however, that the

lawsuit may be dismissed as frivolous if he timely files the entire filing fee of $400. It is finally

       ORDERED that all motions not previously ruled on are DENIED.

       SIGNED this the 7 day of January, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                 3
